Citation Nr: 0122150	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-45 962	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
enucleation of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on reconsideration of an October 1958 Board decision which 
denied service connection for enucleation of the left eye, on 
de novo review, pursuant to an appeal from a July 1958 
Chicago, Illinois Regional Office (RO) determination.

In April 1947, the RO denied service connection for 
enucleation of the left eye.  Notification of that 
determination, and his appellate rights, were mailed to the 
veteran in May 1947.  The veteran did not appeal, and the 
rating decision became final.  Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulation 
1008; effective January 25, 1936 to December 31, 1957.  By 
rating action dated in July 1951, the RO confirmed and 
continued the denial, following de novo review of a reopened 
claim.  Notice of the determination and his appellate rights 
were issued later that same month.  No appeal was taken 
therefrom, and this rating decision also became final.  Id.  
The July 1958 rating action on appeal in this reconsideration 
found that new and material evidence had not been submitted 
to reopen the claim.  

It is noted that a March 1999 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for the disability at issue.  
The veteran perfected an appeal therefrom.  However, in 
October 2000, prior to the Board promulgating a decision, the 
veteran, through his representative, filed a motion for 
reconsideration of the October 1958 Board decision.  In April 
2001, by direction of the Chairman of the Board, the Deputy 
Vice Chairman granted the veteran's motion for 
reconsideration of the October 1958 decision by an expanded 
panel of the Board pursuant to 38 U.S.C.A. § 7103(b) (West 
1991 & Supp. 2000).  


Because this appellate decision replaces the October 1958 
decision, and in light of the procedural development as well 
as mandates of Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), the issue on appeal has been restyled as listed on the 
title page.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(holding that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised at 
any stage in the proceedings and, once apparent, it must be 
adjudicated).

It is also noted that because the issue perfected for appeal 
stemming from the March 1999 rating action addressed the 
veteran's claim on a finality basis, the veteran has been 
informed of applicable law and regulations, as well as 
reasons and bases associated with his claim.  Accordingly, 
the veteran has been apprised of his due process rights and 
will not be prejudiced by the Board rendering a decision at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  In an unappealed July 1951 rating determination, the RO 
most recently denied entitlement to service connection for 
enucleation of the left eye.

3.  In a statement received in June 1958, a fellow serviceman 
reported that, during service, he observed that the veteran 
had difficulties of the left eye, including infection, and 
consequently, underwent a removal of the left eyeball.

4.  A May 1958 supporting statement was not of record when 
the RO considered the claim in 1951, and it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
determine the merits of the claim.

5.  The veteran entered service with complete blindness of 
the left eye.

6.  Enucleation of the veteran's left eyeball occurred as 
secondary to infection initially demonstrated in service, and 
there is no medical evidence of record specifying that a 
natural progression of the pre-existing complete blindness of 
the left eye was enucleation.  


CONCLUSIONS OF LAW

1.  The July 1951 rating action is final, new and material 
evidence has been submitted, and the claim for service 
connection for enucleation of the left eye is reopened.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957; 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 20.1103 
(2000).

2.  The veteran's blindness of the left eye preexisted 
service and was not aggravated by active service.  Veterans 
Regulation 1(a), Part I, paragraph (d) and 38 C.F.R. § 2.1063 
(as effective prior to February 24, 1961); 38 U.S.C.A. 
§ 1110, 1111, 1153 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.306 (as amended to 2000).

3.  Enucleation of the veteran's left eye was incurred due to 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case informing him of the 
evidence necessary to substantiate his claim, as well as the 
applicable law and regulations, and reasons and bases for the 
decision.  The veteran has not identified any outstanding 
medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for enucleation of the left eye.  In June 1958, when the 
veteran filed his request to reopen the service connection 
claim, applicable law provided that benefits (a "pension") 
will be paid to persons suffering from disabilities resulting 
from personal injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted or suffered in the line of duty.  Veterans 
Regulation 1(a), Part I, paragraph (a); 38 C.F.R. 
§ 2.1603(A), now codified and amended at 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

For the purposes of paragraph (a), every person employed in 
the active military or naval services shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such active military or 
naval service.  Veterans Regulation 1(a), Part I, paragraph 
(b); 38 C.F.R. § 2.1603(B), now codified as 38 U.S.C.A. 
§ 1111.

For the purposes of paragraph (a), hereof a preexisting 
injury or disease will be considered to have been aggravated 
by active military service as provided for therein where 
there was an increase in disability during active service 
unless there was a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Veterans Regulation 1(a), Part I, paragraph (d); see also 
38 C.F.R. § 2.1603(I), now codified and amended at 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, a report of physical examination conducted in 
February 1943 reflects a notation of "[b]lind left eye due 
to phthisis bulbi, post traumatic," and notes that the 
veteran was acceptable for limited military service only by 
reason of blindness of the left eye.  An Abbreviated Clinical 
Record dated June 29, 1944, shows that the veteran complained 
of more severe discomfort and purulent discharge from his 
left eye, increasing in severity over the last two months.  
The diagnosis was phthisis, bulbi of the left eye.  While the 
clinical record notes that the disability existed prior to 
service, an attached clinical record-brief reflects that the 
disability occurred in the line of duty.  The reports then 
show that the veteran was transferred to Percy Jones General 
Hospital for consideration of enucleation of the left eye.  

On hospital admission at Percy Jones General Hospital, it was 
noted as medical history that the veteran's left eye injury 
had occurred at the age of two years.  Since then, the 
eyeball had been small and gradually diminishing in size.  It 
was also reported that although there was much deformity, the 
deformity had been comfortable until three months ago.  At 
that time, the eye became infected and painful.  Examination 
revealed phthisis, bulbi of the left, without vision.  The 
eye also showed evidence of intraocular inflammation.  On 
July 3, 1944, the veteran underwent an enucleation of the 
left eyeball.  The diagnosis was phthisis bulbi of the left 
due to perforating injury at the age of two years old.  It 
was also reported that the disability existed prior to 
service and did not occur in the line of duty.  Thereafter, 
the veteran received a temporary left eye prosthesis.  
Medical reports dated in October 1944 note that a permanent 
prosthesis was furnished at that time and that the disability 
occurred in the line of duty.  

In March 1945, the veteran was rehospitalized for the removal 
of a surgical suture of the orbit of the left eye that was 
accidentally incurred following enucleation of the left eye 
in July 1944.  Inflammation was present.  The service medical 
reports also show that in October 1945, the veteran received 
replacement of a broken prosthesis of the left eye.  On 
physical examination at that time, the sockets of the eye 
were in good condition.  The artificial eye was replaced and 
the veteran was returned to duty.  The medical report 
indicated that the disability was incurred in the line of 
duty.  The veteran also received treatment in December 1945, 
and medical reports dated in January 1946 document another 
referral for a prosthesis of the left eye.  The diagnosis was 
anophthalmos of the left eye due to surgical enucleation 
performed July 1944 due to injury from dust or cinder in eye 
in June 1944.  

In February 1946, the veteran received a custom plastic eye 
insert.  The Special Examination or Additional Data Report 
reflects that the veteran's injury occurred in June 1944 due 
to dust or cinder in the eye and that complications and 
infection caused the enucleation.  On final summary, it was 
reported that the veteran's disorder existed prior to service 
but was aggravated by military service.  On discharge 
examination in February 1946, the examiner noted a prosthesis 
of the left eye.

After reviewing the veteran's service medical records, in 
April 1947, the RO denied entitlement to service connection 
for enucleation of the left eye.  In reaching its decision, 
the RO reasoned that the examination at induction showed 
"[b]lind, left eye, due to phthisis bulbi, post traumatic."  
The RO stated that the surgery in service was considered 
remedial in character and represented no increase in 
disability beyond the natural progression of the disability.  
It was held that there was no increase in residual disability 
attributable to military service; accordingly, aggravation 
was not conceded.  

In June 1947, upon receipt of additional service medical 
records showing treatment for an unrelated ailment, the RO 
confirmed and continued the denial.  The record does not 
reflect that notice of the determination was issued to the 
veteran.

In June 1951, the RO received a statement from a fellow 
serviceman of the veteran.  In his statement, J.E.N. wrote 
that there was always a cloud of dust over their camp during 
service.  He recalled that on one occasion, June 1944, after 
the veteran's tour of guard duty, the veteran came up to him 
and complained of something in his eye.  J.E.N. recalled that 
the next day he noticed that the veteran's left eye was 
inflamed and the veteran stated that it bothered him.  A week 
later, it was observed that the veteran's left eye had been 
removed.  The veteran also submitted statements in 1951 and 
1953, wherein he essentially maintains that his enucleation 
of the left eye resulted from events of service. 

By rating action dated in July 1951, the RO confirmed and 
continued the April 1947 denial.  The RO noted that no change 
in status as to service connection or evaluation of any 
disability was warranted, nor was further development or 
action in order at that time.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.

Accordingly, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

After the July 1951 rating action, the relevant evidence 
consists of an October 1954 statement from the veteran, 
maintaining that in 1944 he had pain of the left eye and went 
to sick call on several occasions.  He reported the pain of 
the eye continued to increase and his eye began to shrink 
more.  He recalled that he was transferred to Percy Jones 
General Hospital where he was told "that the eye was all 
inflamed & infected & that it should have been taken care of 
soo[n]er."  The veteran added that the next day the eye was 
removed.  

Also of record is a May 1958 statement from G.R.F.  In his 
statement, G.R.F. recalled that the veteran and he served 
together and he recalled that he veteran had eye infections.  
It was reported that the veteran had been bothered by his eye 
while on guard duty and complained of the discomfort many 
times.  It was recalled that after many sick calls, the 
veteran's eye was removed.  

Additionally, in a February 1958 statement, received in July 
1958, J.N. reconfirmed assertions made in his 1951 statement.

Upon reviewing the foregoing evidence in conjunction with the 
particular circumstances presented in this case, the Board 
finds that the evidence submitted by G.R.F. is new in that 
the statement was not of record in July 1951, when the RO 
adjudicated the prior final disallowance of the service 
connection claim for enucleation of the left eye.  The newly 
submitted evidence is also material.  That is, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence shows that the veteran underwent an enucleation 
of the left eye and indicates that the disability is related 
to an infection and pain of the eye that occurred during 
active service.  Based on the personal observation statement 
of G.R.F., and notations contained within the service medical 
records indicating possible worsening and severity during 
service, the Board finds that new and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see generally, Falzone v. Brown, 8 Vet. 
App. 398 (1995) (holding veteran's testimony deemed competent 
due to the nature of the disability).

Service Connection

Because new and material evidence has been presented, the 
Board must evaluate the merits of the claim in light of all 
of the evidence, both the new and the old.  However, prior to 
adjudicating the claim on the merits, the Board must ensure 
that the duty to assist has been fulfilled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As previously noted, the VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and no 
additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The veteran avers that enucleation of his  left eye was due 
to the pain and suffering incurred during active service.  At 
this time, it is noted that the above-discussed law, 
regulation, and evidence are herein incorporated by 
reference.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

As previously noted in 1958, as well as currently, VA law and 
regulation provided that the veteran is presumed to be in 
sound condition when he is accepted into service, with the 
exception of disorders noted at the time of entrance into 
service.  In this case, the evidence establishes that the 
veteran's complete blindness of the left eye was noted on the 
veteran's March 1943 entrance examination report, and service 
medical reports thereafter document that the veteran's 
blindness of the left eye existed prior to service.  
Additionally, the veteran has not disputed the fact that his 
blindness of the left eye existed prior to service.  Based on 
the service medical records as well as the veteran's 
assertions presented on appeal, the Board finds the veteran's 
blindness of the left eye existed prior to service and that 
in this case the presumption of soundness as to the left eye 
blindness at the time of entry into active service is not in 
effect.  

Having determined that the veteran's blindness of the left 
eye preexisted service, the Board must now consider the 
applicability of the presumption of aggravation.  The 
presumption of aggravation is generally triggered by evidence 
that the preexisting disability had undergone an increase in 
severity during active service.  Sondel v. West, 13 Vet. 
App. 213, 218 (1999); Maxson v. West, 12 Vet. App. 453, 460 
(1999).  As previously noted, Veterans Regulation 1(a) 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military service 
as provided for therein where there is an increase in 
disability during active service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Veterans Regulation 1(a), Part I, 
paragraph (d).  On induction examination in March 1943, the 
veteran was found to be physically qualified for limited 
military service only by reason of blindness of the left eye.  
Further, worsening of complete left eye blindness is not 
clinically possible.  Moreover, the record is devoid of any 
finding that the veteran's preexisting blindness of the left 
eye would naturally lead to enucleation of that eye.  Hence, 
the Board finds that the pre-existing left eye blindness was 
not aggravated in service.

An Abbreviated Clinical Record dated June 29, 1944 initially 
reflects that the veteran complained of severe discomfort and 
purulent discharge from the left eye, which had increased in 
severity over the last two months.  The reports thereafter 
show that on July 3, 1944 the veteran's left eyeball was 
enucleated, and that he continued to receive treatment for 
difficulties associated with the left eye, to include periods 
of hospitalizations.  Moreover, hospital reports dated in 
February 1946 document that the veteran's enucleation of the 
left eye resulted from a June 1944 infection due to dust and 
cinder of the eye.  The report also noted that the disability 
was incurred in the line of duty.  In light of the foregoing, 
the evidence supports a finding that enucleation of the 
veteran's left eyeball occurred secondary to infection of the 
left eye initially demonstrated in service.  Accordingly, the 
evidence establishes that service connection for enucleation 
of the left eye is warranted.  To this extent, the appeal is 
granted.  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for enucleation of the left 
eye is reopened; the appeal is granted.

Entitlement to service connection for enucleation of the left 
eye is granted.


			
	JOHN E. ORMOND, JR.	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	BRUCE KANEE
	Member, Board of Veterans' Appeals


			
	BARBARA B. COPELAND	MARK F. HALSEY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

